DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2020 has been entered.
                                                         Status of claims
Claims 6-13 as filed on 4/17/2020 are pending and under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6, 7, 9, 10, 11 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269812 (Sawai et al) and Bakhiet et al (IDS reference; Annual Research and Review in Biology, 2015, 7(1), pages 45-53).
The cited US 2009/0269812 (Sawai et al) discloses a method of producing a chemical product (entire document including abstract), wherein the method comprises steps of:
culturing a microorganism with a fermentation feedstock (abstract; par. 0013) containing molasses (par. 0089);
filtering the resulting culture liquid through a separation membrane to recover a filtrate containing said chemical product and from which said microorganism has been separated (abstract, par. 0013);
retaining or returning an unfiltered liquid containing said microorganism, in or to said culture liquid (par. 0013); and
adding an additional fermentation feedstock to said culture liquid to carry out continuous fermentation (par. 0013). 
In the cited method separation membrane has pore size 0.01-1 micrometer (par. 0057); and it is selected to be smaller than size of microorganisms to avoid clogging (par. 0058) as clearly recognized by the cited document.  Thus, the method of the cited document comprises the use of microorganisms that are capable to form particles of 100 nm and more within the broadest meaning of the claims. Moreover, in the cited method the microorganisms is Schizosaccharomyces is used as intended to produce ethanol (par. 0109) which is the same organism as claimed (claims 9, 12 and 13). Furthermore, it is known that the average diameter of microorganism Schizosaccharomyces is about 4-5 micrometer (see abstract of Roque). Thus, the cited document US 2009/0269812 (Sawai et al) teaches the use of microorganisms that are capable to form particles of more than 100 nm and more than 300nm within the broadest meaning of the claims. 
The cited document US 2009/0269812 (Sawai et al) does not clearly teaches that use of a fermentation feedstock with 50% and more of cane molasses. 
However, it is well known to use a fermentable feedstock with 50% and more of cane molasses for culturing microorganism such as Schizosaccharomyces for producing ethanol. For example: the cited reference by Bakhiet et al teaches production of ethanol from sugar cane molasses by Schizosaccharomyces (entire document including abstract) in a batch culture (page 49, at it 2.5) with a fermentation feedstock containing 50% and more of cane molasses (table 2, page 51). The cited reference by Bakhiet et al teaches that production of ethanol by various strains of Schizosaccharomyces as best at about 60% of cane molasses (table 2) or in the range as encompassed by the claimed method.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use a fermentation feedstock with cane molasses including 50% and more of cane molasses for culturing microorganisms causing formation of particles such as Schizosaccharomyces with a reasonable  expectation of success in producing a chemical product including ethanol by microbial fermentation because prior art teaches and suggests to use molasses as feedstock for culturing  Schizosaccharomyces for producing a chemical product including ethanol and because the use a fermentation feedstock with cane molasses including 50% and more Schizosaccharomyces as adequately evidenced by Bakhiet.  
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 6-13 remain rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269812 (Sawai et al) and Bakhiet et al (IDS reference; Annual Research and Review in Biology, 2015, 7(1), pages 45-53) as applied to claims 6, 7, 9, 10, 11 above, and further in view of US2013/0344542 (Kurihara et al) and US 5,372,939 (Lastick et al).
The cited US 2009/0269812 (Sawai et al) and the cited reference by Bakhiet et al are relied upon as explained above for the teaching of a method for producing a chemical product including ethanol by microbial fermentation of Schizosaccharomyces on fermentable sugar-containing mixtures including molasses including 50% and more of cane molasses. 
In particular, in the method of the cited US 2009/0269812 (Sawai et al) the fermentation feedstock comprises molasses as a carbon source for culturing microorganisms including Schizosaccharomyces as intended to produce ethanol. The cited document US 2009/0269812 (Sawai et al) is silent about the use of cellulose-containing biomass as a carbon source or as additional carbon source. 

The Schizosaccharomyces used in the cited method of US 2009/0269812 (Sawai et al) has been used to produce ethanol by culturing on cellulose-containing substrates; for example: see US 5,372,939 (Lastick et al) at abstract, at col. 3, lines 50-55. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to use various mixed carbon sources including molasses and cellulose-containing substrates in the method of US 2009/0269812 (Sawai et al) with a reasonable expectation of success in producing a chemical product by microbial fermentation because various sugar-containing mixtures including molasses and cellulose-containing substrates have been known and used as carbon sources for microbial production of chemical products including ethanol production by Schizosaccharomyces as adequately demonstrate by the cited references. 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Response to Arguments
Applicant's arguments filed on 8/03/2020 have been fully considered but they are not found persuasive.
With regard to claim rejected under 35 USC § 103 Applicants’ first argument (response pages 1-2) is that the term “particles” as recited in the claims does not refer to microorganisms but to insoluble particulate substance other than microorganisms (specification page 12, lines 15-20; par. 0012); and thus, the cited references are unrelated to the claimed subject matter.
This argument is not found persuasive because although claims might be read in light of specification but specification is not be read into a claim when the claim language is broader. MPEP 2111.01 (II). In the instant case, claim language “particle” is broad and it includes all solids in the liquid culture including microorganisms, insoluble substrates, insoluble products and aggregates thereof.  The cited US 2009/0269812 (Sawai et al) clearly recognizes and teaches importance of choosing a proper pore size of a separation/filtration membrane with regard to size of microorganisms used in fermentation method to avoid membrane clogging. In the cited method separation membrane has pore size 0.01-1 micrometer (par. 0057); and it is selected to be smaller than size of microorganisms to avoid clogging (par. 0058) as clearly recognized by the cited document.  Thus, the method of the cited document comprises the use of microorganisms that are capable to form particles of 100 nm and more within the broadest meaning of the claims. Moreover, in the cited method the microorganisms is Schizosaccharomyes is used as intended to produce ethanol (par. 0109) which is the same organism as claimed (claims 9, 12 and 13). Furthermore, it is known that the Schizosaccharomyes is about 4-5 micrometer (see abstract of Roque). Thus, the cited document US 2009/0269812 (Sawai et al) teaches the use of microorganisms that are capable to form particles of more than 100 nm and more than 300nm within the broadest meaning of the claims. 
With regard to claim rejected under 35 USC § 103 Applicants’ second argument is directed to unexpected discovery, as it appears to be argue as that, if rate of filtration flux is chosen so as to avoid membrane clogging by cane molasses (fermentation substrate) itself, the clogging of membrane might occur depending on a choice of a microorganism that would cause formation of small “particles” and that the use of microorganisms causing formation of “particles” of 100nm and more would not result in membrane clogging (response pages 3-4). 
This argument is not found persuasive for the very least reason that the concept as argued is not reflected in the claimed method. The claimed method does not recite any potential clogging and it does recite any final effects (or products) as intended. The claimed method does not recite any pore size of membrane that is used in a manner as intended to avoid clogging. The figures 1 and 2 (that are relied upon for support of argument) were considered but found unpersuasive because the experiments as presented on the figures 1 and 2 were conducted at specific conditions including the use of specific microbial strains (that are not claimed), specific concentration of molasses (such as, for example: 23% (specification page 22, line 1) that is below claimed 50%), specific membrane pore size, specific filtration flux rate. Moreover, it also appears (figure 5) that if flux rate is increased from 0.1 (experiments of figures 1 and 2) to 0.2 (experiment of figure 5), there is no problem with clogging (stable transmembrane Saccharomyces strain causing formation of small particles in the experiment of figure 2. 
It is well established that the evidence necessary to overcome a prima facie case of obviousness must not only be clear and convincing, but must also be commensurate in scope with the claimed subject matter. 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
Vera Afremova, February 24, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653